Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 18, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  Rehearing No. 625                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  156827-8                                                                                               Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                  SC: 156827
                                                                     COA: 331232
                                                                     Jackson CC: 15-004687-FH
  TERENCE MITCHELL BRUCE,
           Defendant-Appellee.

  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                  SC: 156828
                                                                     COA: 331233
                                                                     Jackson CC: 15-004688-FH
  STANLEY LYLE NICHOLSON,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 18, 2019
        t0911
                                                                                Clerk